70 F.3d 1277
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jerry B. BALISOK, Plaintiff-Appellant, Cross-Appellee,v.Gary P. EDWARDS;  Tana Wood, Defendants-Appellees-Cross-Appellants,
Nos. 95-35307, 95-35310.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 22, 1995.

Appeal from the United States District Court for the Eastern District of Washington, D.C. No. CV-93-00416-JLQ;  Justin L. Quackenbush, District Judge, Presiding.
E.D.Wash.
REVERSED.
Before:  PREGERSON, NORRIS and REINHARDT, Circuit Judges.
MEMORANDUM**
Washington state prisoner Jerry B. Balisok appeals and Washington state prison officials Gary Edwards and Tana Wood cross-appeal the district court's order staying Balisok's 42 U.S.C. Sec. 1983 action.  We reverse and remand.
These appeals are governed by our recent decision in Gotcher v. Wood, No. 94-35484, slip op. 12881 (9th Cir.  Oct. 4, 1995), in which we held that an inmate's challenge to the procedure by which he was denied good-time credits did not call into question the lawfulness of his continuing confinement and was not barred by Heck v. Humphrey, 114 S.Ct. 2364 (1994).  Because Balisok's due process challenges to prison disciplinary procedures were not barred by Heck, see Gotcher, slip op. at 12885-86, we reverse the district court's order staying Balisok's section 1983 action and remand for further proceedings.
REVERSED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3